Citation Nr: 1142565	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for diabetes, to include as secondary to herbicide exposure.

2.	Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes.

3.	Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes.

4.	Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in December 2008.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he served approximately 30 to 40 days in Vietnam from May to June 1972.  His testimony at the December 2008 DRO hearing was that 30 to 35 members of the 824th Security Police Squadron were sent on a temporary duty (TDY) assignment from Okinawa, Japan to Da Nang, Vietnam.  Once in Da Nang he served with the 366th Security Police Squadron until he was sent to Takhli, Thailand.

The Board observes that the RO has attempted to verify the Veteran's service in Vietnam.  However, they have been unsuccessful in verifying that he served on a TDY assignment during May or June 1972.

The Board notes that the Veteran has testified that he left Okinawa in May 1972, on a C-130 aircraft to Da Nang.  He also testified he left Da Nang in approximately June 1972 and went back to Takhli.  The Board observes that there may be flight manifests available which could document such service.  On remand, these records should be requested by the Agency of Original Jurisdiction (AOJ).

The Board also notes the RO has requested from the National Personnel Records Center (NPRC) dates of service in Vietnam (Code 034), medical and dental records (Code M01), the Veteran's personnel file (Code 018), and travel vouchers (Code 099).  The NPRC should be contacted to provide pages from the personnel file showing units of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the U.S. (Code 019).  As the record stands, it appears that there are records missing from his personnel file.  The AOJ should make a final request in an attempt to locate all outstanding personnel records. 

Finally the Board notes that at his December 2008 DRO hearing the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  However, these records are not found in the claims files.  Therefore, a remand is required for the AOJ to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records to VA.

2.	Notify the Veteran that he should provide any additional information to verify his Vietnam TDY assignment, including, but not limited to, names of other service members on the assignment, any specific details or tasks performed, or buddy statements from any other individuals on this assignment.

3.	After completing the above, and allowing a reasonable amount of time to pass, request from any source that may contain or archive outstanding flight manifests, flight logs, or passenger or crew lists from C-130 aircraft that flew from Okinawa, Japan to Da Nang, Vietnam in May 1972 and for aircraft which flew from Da Nang, Vietnam to Takhli, Thailand in June 1972.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO should document all attempts, including any negative responses, and the appellant should be notified of any action to be taken.  

4.	Contact the NPRC to provide pages from the Veteran's personnel file showing units of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the U.S. (Code 019) not already provided.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

5.	After the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

